This was an action on the case brought by the plaintiffs as owners of the bark “Madonna,” to recover damages from the defendant, for loss sustained by the plaintiffs from the non-employment of their vessel, by reason of a certain placard and public notice printed in the “Polynesian” by defendant, over his own signature, in the month of October, 1854. The damages were laid at $10,000. After the plaintiffs had rested their case, defendant’s counsel moved that the plaintiffs be non-suited on the ground that they had given no evidence whatever that they were the owners of the bark “ Madonna,” and were therefore not entitled to recover. Motion was granted.